

Exhibit 10.2


CRAWFORD & COMPANY
EXECUTIVE EMPLOYMENT AGREEMENT
This Agreement is made between Kenneth A. Cutshaw (“Employee”) and Crawford &
Company (“Crawford” or “the Company”). In consideration of the mutual promises
and covenants contained in this Agreement and for other good and valuable
consideration including, but not limited to, the employment of Employee by
Crawford, the wages offered and to be paid to Employee by Crawford during
Employee’s employment, the training the Employee will receive from the Company
regarding compliance and the methods and operations of the Company at
considerable expense to the Company, and access to and knowledge of the
Company’s confidential information and trade secrets the Employee will receive,
the parties hereto agree as follows:
Article 1Title and Duties.
1.1    Employee will be employed as the President & Chief Executive Officer,
Garden City Group. In this capacity Employee will be based in Lake Success, New
York, and will initially report to Crawford’s President & Chief Executive
Officer.
1.2    Employee’s Grade Level will be E19, and Employee will be expected to
perform such duties and responsibilities customary to this position and as are
reasonably necessary to the operations of the Company.
1.3    Employee’s title, Grade Level, duties and reporting relationship can be
changed from time to time at the discretion of the Company.
Article 2Definitions.
2.1    “Company,” as used above and throughout this Agreement, means Crawford &
Company, along with its subsidiaries, parents, affiliated entities, and includes
the successors and assigns of Crawford or any such related entities.
2.2    “Business of Crawford” means claims management, adjusting, administrative
services and other services provided by Crawford from time to time.
2.3    “Confidential Information” means information about the Company and its
Employees and/or customers which is not generally known outside of the Company,
which Employee learns of in connection with Employee’s employment with the
Company, and which would be useful to competitors of the Company. Confidential
Information includes, but is not limited to: (1) business and employment
policies, marketing methods and the targets of those methods, financial records,
business plans, strategies and ideas, promotional materials, education and
training materials, research and development, technology and software systems,
price lists, and recruiting strategies; (2) the nature, origin, composition and
development of the Company’s products and. services; (3) proprietary information
and processes, and intellectual property; and (4) customer information and the
manner in which the Company provides products and services to its customers.


Page 1 of 10
Employee initials /s/



--------------------------------------------------------------------------------



Exhibit 10.2


2.4    “Trade Secrets” means Confidential Information which meets the additional
requirements of the federal Defend Trade Secrets Act, the Uniform Trade Secrets
Act or similar state law.
2.5    “Restricted Territory” means the United States, Canada and United Kingdom
and any other country in which the Garden City Group operates as of the last day
of Employee’s employment with the Company.
Article 3Compensation.
3.1    Base Salary. Employee’s annual base salary will be $450,000 less all
applicable deductions and withholdings (“Base Salary”), payable bi-weekly in
accordance with the Company’s standard payroll practices. Employee’s Base Salary
will be reviewed annually, and any increases will be effective as of the date
determined by Crawford’s executive management team. Because Employee’s position
is exempt from overtime pay, Employee’s Base Salary will compensate Employee for
all hours worked.
3.2    Bonus. Employee is eligible to participate in the Crawford Short Term
Incentive Plan (“STIP”). Employee’s current STIP Target Bonus is 57.5% of
Employee’s Base Salary, with a maximum STIP bonus of 115% of Employee’s Base
Salary. Any STIP bonus will be payable in accordance with the STIP terms, and
will be subject to applicable withholding taxes. The Company may amend, modify
or discontinue the STIP at any time.
3.3    Long Term Incentive Plan. Subject to Board of Directors’ (“Board”)
approval, Employee is eligible to participate in the Crawford Long Term
Incentive Plan (“LTIP”). LTIP awards are granted pursuant to the terms of the
LTIP by Crawford’s Board of Directors. To the extent earned, awards are paid as
soon as reasonably possible after the Board certifies the previous year’s
results. The Company may amend, modify or discontinue the LTIP at any time.
3.4    Stock and Incentive Plan. Employee is eligible to participate in the
Crawford & Company 2016 Omnibus Stock and Incentive Plan, as it may change from
time to time. The Company may amend, modify or discontinue the Crawford &
Company 2016 Omnibus Stock and Incentive Plan at any time.
3.5    Reimbursed Expenses. The Company will reimburse the Employee for all
reasonable out of pocket expenses (including hotel and travel expenses), wholly,
necessarily and exclusively incurred by the Employee in the discharge of
Employee’s duties, subject to the production of appropriate receipts or such
other evidence as the Company may reasonably require as proof of such expenses
and in accordance with the Company’s rules and policies relating to expenses as
may be in force from time to time.
Article 4Employee Benefits.
4.1    Group Benefit Plans. Employee will be eligible to participate in the
employee benefit plans and programs maintained by the Company and offered to
executive level employees


Page 2 of 10
Employee initials /s/



--------------------------------------------------------------------------------



Exhibit 10.2


from time to time, to the extent Employee otherwise qualifies under the
provisions of any such plans which are incorporated herein by reference. The
Company reserves the right to amend, modify or discontinue its benefit offerings
as it deems appropriate. The Company’s current vacation policy provides Employee
with two weeks paid vacation per calendar year.
4.2    Auto Allowance. During the term of employment, the Company shall provide
an auto allowance of $960.00 per month, payable bi-weekly in accordance with the
Company’s standard payroll practices and subject to withholding taxes, all in
accordance with and subject to the terms of the Company’s automobile program.
The Company may amend, modify or discontinue its automobile program at any time.
Article 5Employee Rights and Obligations.
5.1    At-Will Employment. Employee’s employment with the Company is for no
specified period of time. Employee’s employment relationship will remain at-will
and either Employee or the Company may terminate the relationship at any time,
for any reason.
5.2    Severance. If, Employee’s employment with the Company is terminated
involuntarily by the Company for reasons other than “cause” as defined in the
sole discretion of the Company’s Chief Executive Officer, Employee will be paid
severance compensation, in equal amounts over a period of twelve (12) months in
accordance with the Company’s normal payroll practices, an amount equal to
twelve (12) months of Employee’s then current monthly base salary. In addition,
if Employee elects to continue Employee’s health insurance pursuant to the
Consolidated Omnibus Budget Reconciliation Act (COBRA), the Company shall pay
(or reimburse to Employee) the “employer share” of the COBRA premiums at the
same level as was contributed by the Company during Employee’s employment.
Employee’s receipt of any such severance payment or COBRA premium is subject to
execution by Employee and Crawford of an agreement achieving mutually acceptable
terms on matters such as:
(a)return of all Crawford property, documents, or instruments;
(b)no admission of liability on the part of Crawford;
(c)general release of any and all claims;
(d)non-disclosure;
(e)non-solicitation of employees and customers;
(f)non-competition;
(g)cooperation, and
(h)non-disparagement.


Page 3 of 10
Employee initials /s/



--------------------------------------------------------------------------------



Exhibit 10.2


5.3    Cessation of Severance Payments. If, at any point during the period over
which severance pay is being paid Employee violates the terms of the severance
agreement or this Agreement, the Company shall have the right to cease making
severance payments and COBRA premium payments.
5.4    Application of Employment Policies. Except as specifically provided to
the contrary in this Agreement, Employee will be subject to and required to
comply with all provisions of the Company’s Employee Handbook and any other
Company policies that may be in effect from time to time during Employee’s
employment. The Company reserves the right to change any and all of its
policies, including its benefit and compensation plans.
5.5    Electronic devices. All technology provided by the Company, including
computer and/or communications equipment, systems, networks, company-related
work records and other electronically stored information, is the property of the
Company and not of Employee. In general, use of the company’s technology systems
and electronic communications should be job-related and not for personal
convenience.
5.6    Electronic Communications. E-mail and other electronic communications
transmitted by the Company’s equipment, systems and networks are the property of
the Company should not be considered by the Employee to be private or
confidential, even if the communication is password protected or encrypted. The
Company reserves the right to examine, monitor and regulate e-mail and other
electronic communications, directories, files and all other content, including
Internet use, transmitted by or stored in its technology systems, whether onsite
or offsite.
5.7    Confidentiality. Employee agrees that during employment with the Company
and for a period of two (2) years following the cessation of that employment for
any reason, Employee shall not directly or indirectly divulge or make use of any
Confidential Information (so long as the information remains confidential)
without prior written consent of the Company. This paragraph does not limit the
remedies available under common or statutory law, which may impose longer duties
of non-disclosure. This Agreement shall not be deemed to prohibit (a) conduct
expressly protected by the Defend Trade Secrets Act of 2016, as discussed in
Section 5.8 below, (b) Employee’s ability to communicate with the Securities and
Exchange Commission, the Equal Employment Opportunity Commission, or other
governmental agency, or (c) other conduct expressly protected by applicable law.
5.8    Non-Disclosure of Trade Secrets. Employee agrees that during employment
with the Company and indefinitely following the cessation of that employment for
any reason, Employee shall not directly or indirectly divulge or make use of any
Trade Secrets (so long as the information remains a Trade Secret under
applicable law) without prior written consent of the Company. Employee is hereby
advised of the following protections provided by the Defend Trade Secrets Act of
2016, 18 U.S. Code § 1833(b), and nothing in this Agreement shall be deemed to
prohibit the conduct expressly protected by 18 U.S. Code § 1833(b):


Page 4 of 10
Employee initials /s/



--------------------------------------------------------------------------------



Exhibit 10.2


(1) An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that-(A)
is made-(i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.
(2) An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual-(A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order.
5.9    Non-Disclosure of Personal Information. Employee acknowledges that,
during the course of employment, Employee may obtain information regarding
individuals as a result of services provided to Crawford customers such as (i)
claim and personal health information; (ii) social security number; (iii) date
of birth; and (iv) salary information (“Personal Information”). Employee agrees
to safeguard such Personal Information as prescribed by applicable laws and
regulations, such as the privacy regulations under the Health Insurance
Portability and Accountability Act of 1996, and similar laws applicable to other
jurisdictions in which Crawford operates. Without limiting the foregoing,
Employee agrees:
(a)    Not to acquire, use nor distribute such Personal Information without the
express consent of the subject of such Personal Information, or if state or
federal law will allow such acquisition and disclosure of Personal Information
without consent.
(b)    To acquire, use and/or distribute Personal Information solely for the
purposes of carrying out the daily functions of Employee’s job.
(c)    To disclose Personal Information only to authorized third parties. These
agencies may include, but are not necessarily limited to, independent review
agents, claims adjusters, benefits administrators, attorneys and employers.
(d)    To limit access to computerized Personal Information solely to staff,
authorized users and administrative personnel and will abide by all security
measures designed to assure that unauthorized personnel are not afforded access
to Personal Information.
5.10    Duty of Loyalty. Employee shall render to the very best of Employee’s
ability services to and on behalf of the Company, and shall undertake diligently
all duties assigned by the Company. Employee shall devote his full time, energy
and skill to the performance of the services in which the Company is engaged, at
such time and place as the Company may direct.


Page 5 of 10
Employee initials /s/



--------------------------------------------------------------------------------



Exhibit 10.2


5.11    Restricted Business Practices. It is the policy of the Company not to
receive or use any information or materials from any employee that are
proprietary to said employee’s former employer. Employee is expressly prohibited
from having any such materials, or materials containing such information, on the
Company’s property. Employee expressly warrants that Employee has no materials
or information which can be construed as the property of a former employer, and
further, that Employee will make no use of any such materials or information in
the performance of Employee’s duties on behalf of the Company.
5.12    Disclosure of Existing Agreements. Employee further warrants and
represents that, prior to accepting this Employment Agreement, Employee has
disclosed, or will disclose to the Company prior to entering into this
Agreement, the full terms of any contract or agreement with any other employer
that might restrict in any way Employee’s performance of his/her duties for the
Company, including, but not limited to any non-solicitation, non-recruitment,
non-compete and similar post-employment restrictions imposed upon Employee by an
agreement between Employee and any other employer.
5.13    Subsequent Employment. Employee agrees that, following the termination
of Employee’s employment with the Company for any reason, Employee will notify
any subsequent employer of the restrictive covenants contained in this
Agreement. In addition, the Employee authorizes the Company to provide a copy of
the restrictive covenants contained in this Agreement to third parties,
including but not limited to, the Employee’s subsequent, anticipated or possible
future employer.
5.14    Return of Property and Information. Employee agrees to return all the
Company’s property as soon as is practicable following the cessation of
Employee’s employment for any reason. Such property includes, but is not limited
to, the original and any copy (regardless of the manner in which it is recorded)
of all information provided by the Company to employee or which employee has
developed or collected in the scope of Employee’s employment, as well as all
Company-issued equipment, supplies, accessories, vehicles, keys, badges, passes,
access cards, instruments, tools, devices, computers, cellphones, pagers,
materials, documents, plans, records, notebooks, drawings, or papers.
5.15    Non-Competition Covenant. Employee acknowledges that if he/she were to
compete with the Company in the Business of Crawford, Employee could cause
serious harm to the Company. Employee further acknowledges that during his/her
employment, Employee will be provided access to Trade Secrets and to other
valuable Confidential Information that may not qualify as Trade Secrets. In
addition, Employee acknowledges that, during the course of employment, he/she
will build and maintain substantial relationships with specific existing and
prospective customers or clients and will be responsible to maintain and build
customer or client goodwill associated with the Business of Crawford throughout
the United States and other countries in which Crawford operates. Further,
Employee acknowledges that he/she will derive significant value from the Company
and from the Confidential Information and Trade Secrets of the Company provided
during employment with the Company, which will enable Employee to optimize the
performance of the Company’s performance and Employee’s own personal,
professional, and financial performance.


Page 6 of 10
Employee initials /s/



--------------------------------------------------------------------------------



Exhibit 10.2


Therefore, during Employee’s employment with the Company and for a period of
twelve (12) months following the cessation of the Employee’s employment with the
Company for any reason, the Employee agrees that he/she shall not, directly or
indirectly, provides services as an executive, manager, consultant adviser, or
in any other role similar to the role Employee held with Crawford, to any
business entity engaged in the Business of Crawford within the Restricted
Territory. Employee agrees that the restrictions in this Section are reasonable
in scope and do not constitute a restraint of trade with respect to Employee’s
ability to obtain alternative employment in the event Employee’s employment with
the Company ends for any reason; provided, however, nothing in this section
shall be deemed to restrict Employee's ability to practice law or to represent
clients as a lawyer, as discussed in Rule 5.6 of the American Bar Association’s
Model Rules of Professional Conduct.
5.16    Non-Solicitation Covenant. Employee agrees that during employment with
the company and for a period of twelve (12) months following the cessation of
employment, Employee will not directly or indirectly solicit or attempt to
solicit any business in competition with the Business of Crawford from any of
the customers of the Company with whom Employee had direct contact during the
last two years of Employee’s employment with the Company. This provision does
not extend to the customers who became customers of the Company at the time of
and as a direct consequence of Employee’s commencement of employment with the
Company.
5.17    Non-Recruitment of Employees. While employed by the Company, and for a
period of eighteen (18) months following the cessation of employment by
Employee, Employee will not directly or indirectly solicit or attempt to solicit
any employee of the Company for the purpose of encouraging, enticing, or causing
said employee to terminate employment with the Company.
5.18    Non-Disparagement. Employee shall not, at any time during the term of
employment and thereafter, make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may directly or indirectly disparage or be damaging to the
Company or its respective officers, directors, employees, advisors, businesses
or reputations. Nothing herein shall prohibit or restrict Employee from
communicating with, or responding to any inquiry from, cooperating with, or
providing testimony before, the SEC, or any other federal or state regulatory
authority.
5.19    Post-termination Cooperation. Employee agrees that, following
termination of Employee’s employment with the Company, Employee will cooperate
with the Company in connection with any dispute, claim or investigation made by,
against or involving the Company that relates to Employee’s period of
employment. The Company agrees to reimburse Employee for any reasonable expenses
incurred in providing the cooperation. The Company further agrees that, if
Employee is required to devote one hour or more to fulfill the obligations set
forth in this paragraph at a time when Employee is no longer being compensated
by the Company in any way, it will compensate the Employee at an hourly rate
based on Employee’s base salary on the during the last pay period of Employee’s
active employment by the Company.


Page 7 of 10
Employee initials /s/



--------------------------------------------------------------------------------



Exhibit 10.2


5.20    Exit Obligations. Upon (a) voluntary or involuntary termination of the
Employee’s employment or (b) the Company’s request at any time during the
Employee’s employment, the Employee shall (i) provide or return to the Company
any and all Company property and all Company documents and materials belonging
to the Company and stored in any fashion, including but not limited to those
that constitute or contain any Confidential Information or Trade Secrets, that
are in the possession or control of the Employee, whether they were provided to
the Employee by the Company or any of its business associates or created by the
Employee in connection with his/her employment by the Company; and (ii) delete
or destroy all copies of any such documents and materials not returned to the
Company that remain in the Employee’s possession or control, including those
stored on any non-Company devices, networks, storage locations and media in the
Employee’s possession or control.
5.21    Remedies. The parties agree that this Agreement is reasonable and
necessary for the protection of the business and goodwill of Crawford and that
any breach of this Agreement by Employee will cause Crawford substantial and
irreparable harm entitling Crawford to injunctive relief and other equitable and
legal remedies. Except as provided in the Arbitration of Disputes provisions of
this Agreement, the prevailing party shall be entitled to recover its costs and
attorney’s fees in any proceeding brought under this Agreement. The existence of
any claim or cause of action by Employee against the Company, including any
dispute relating to the termination of this Agreement, shall not constitute a
defense to enforcement of said covenants by injunction.
Article 6Arbitration of Disputes.
6.1    Scope, Governing Rules. Except for claims for injunctive relief, which
may be filed in any court of competent jurisdiction, any controversy or claim
arising out of or relating to Employee’s employment, or the termination thereof,
or to this Agreement, or the breach thereof, specifically including the validity
of this arbitration clause, shall be determined by final and binding arbitration
administered by the American Arbitration Association (“AAA”) under its
Employment Arbitration Rules and Mediation Procedures. There shall be one
arbitrator agreed to by the parties within twenty (20) days of receipt by the
respondent of a request for arbitration or in default thereof appointed by the
AAA in accordance with applicable rules. The Employer shall be responsible for
the cost of the arbitration, including the Arbitrator’s fees and all
administrative costs. The Employee and the Company will each be responsible for
their own legal fees.
6.2    Authority of Arbitrator; Judicial Review. The arbitrators will have no
authority to award punitive, consequential, liquidated or compensatory damages,
and the award rendered by the arbitrator shall be final, non-reviewable,
non-appealable and binding on the parties and may be entered and enforced in any
court having jurisdiction.
6.3    Location of Arbitration. The seat or place of arbitration shall be
Metropolitan Atlanta, Georgia.


Page 8 of 10
Employee initials /s/



--------------------------------------------------------------------------------



Exhibit 10.2


6.4    Confidentiality. Except as may be required by law, neither a party nor
the arbitrator may disclose the existence, content or results of any arbitration
without the prior written consent of both parties, unless to protect or pursue a
legal right.
Article 7Miscellaneous.
7.1    Construction of Agreement; Severability. The covenants contained herein
shall be presumed to be enforceable, and any reading causing unenforceability
shall yield to a construction permitting enforcement. If any single covenant or
clause shall be found unenforceable, it shall be severed and the remaining
covenants and clauses enforced in accordance with the tenor of the Agreement. In
the event a court should determine not to enforce a covenant as written due to
overbreadth, the parties specifically agree that said covenant shall be enforced
to the extent reasonable, whether said revisions are in time, territory, or
scope of prohibited activities. This Agreement represents the entire
understanding between Employee and the Company on the matters addressed herein
and supersedes any such prior agreements and may not be modified, changed or
altered by any promise or statement by the Company until such modification has
been approved in writing and signed by both parties. The waiver by the Company
of a breach of any provision of this Agreement by any employee shall not be
construed as a waiver of rights with respect to any subsequent breach by
Employee.
7.2    Section 409A. This Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) or an exemption
thereunder and shall be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement, payments provided
under this Agreement may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Employee on account of non-compliance with Section 409A.
7.3    Enforceability; Governing Law. This Agreement, and all claims arising out
of or related to this Agreement, will be governed by, enforced under and
construed in accordance with the laws of the State of Georgia without regard to
any conflicts or conflict of laws principles. The failure of either party at any
time to require performance by another party of any provision of this Agreement
will not constitute a waiver of that party’s right to require future
performance.
7.4    Entire Agreement. The provisions contained herein, and all provisions in
documents attached hereto and/or incorporated herein by reference, constitute
the entire agreement


Page 9 of 10
Employee initials /s/



--------------------------------------------------------------------------------



Exhibit 10.2


between the parties with respect to Employee’s employment and supersede any and
all prior agreements, understandings and communications between the parties,
oral or written, with respect to Employee’s employment.
7.5    Modification. No modification of this Agreement shall be valid unless in
writing and signed by Employee and the Company’s Chief Executive Officer.
7.6    Effectiveness. The terms of this Agreement shall be effective as of April
27, 2016, the date on which Employee was named the President and Chief Executive
Officer of the Garden City Group.
Article 8Acknowledgement. By signing this Agreement, Employee acknowledges that
(a) Employee is not guaranteed employment for any definite duration and either
Employee or the Company may terminate Employee’s employment relationship with
the Company at any time, for any reason, (b) Employee has carefully read and
understands the provisions of this Agreement and Employee was given the
opportunity to consult with an attorney of Employee’s choosing prior to
executing this Agreement, and (c) except as set forth herein, no promises or
inducements for this Agreement have been made, and Employee is entering into the
Agreement without reliance upon any statement or representation by the Company
or its agents concerning any material fact.
Executed, this 10th day of January, 2017.
EMPLOYEE                            CRAWFORD & COMPANY
/s/ Kenneth A. Cutshaw                    /s/ H. V. Agadi            
Kenneth A. Cutshaw                        By: Harsha V. Agadi
Its: President and CEO




Page 10 of 10
Employee initials /s/

